 

 

Case 2:21-cr-20287-DPH-APP ECF No. 1, PagelD.1 Filed 04/28/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

United States of America, Case:2:21-cr-20287
Judge: Hood, Denise Page
+s MJ: Patti, Anthony P.
Plaintiff, Filed: 04-28-2021 At 04:32 PM
USA V SEALED MATTER (LG)
Vv. v¥ 1V1ALIULIS;
21 U.S.C. § 846
D-1 Leksi Vulaj,
aka Aleksander Vulaj,
aka Aleksander Vuljaj, ©
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

Conspiracy to Distribute and
Distribution of Controlled Substances
21 U.S.C. § 846
From beginning on or about June 1, 2020, and continuing at least through
April 2021, in the Eastern District of Michigan and elsewhere, the defendant,
LEKSI VULAJ, also known as ALEKSANDER VULAJ, also known as
ALEKSANDER VULJAJ, knowingly and intentionally conspired and agreed with

other individuals, both known and unknown to the Grand Jury, to distribute 5

kilograms or more of a mixture or substance containing a detectable amount of

 
 

 

Case 2:21-cr-20287-DPH-APP ECF No. 1, PagelD.2 Filed 04/28/21 Page 2 of 4

cocaine, a Schedule II Controlled Substance, in violation of Title 21, United States
~ Code, Sections 841(a)(1), 841(b)(1)(A) and 846.

FORFEITURE ALLEGATION
21 U.S.C. § 853; 18 U.S.C. § 924(d); 28 U.S.C. § 2461(c)

1. Pursuant to Fed. R. Cr. P. 32.2(a) and 21 U.S.C. § 853, the government
hereby provides notice to the defendant of its intention to seek forfeiture of all
proceeds, direct or indirect, or property traceable thereto, all property that facilitated
the commission of the violations alleged, or property traceable thereto, and all
property involved in, or property traceable thereto, of the violations set for in this
Superseding Indictment.

2. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of :

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;
c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c).
Case 2:21-cr-20287-DPH-APP ECF No. 1, PagelD.3 Filed 04/28/21 Page 3 of 4

SAIMA S. MOHSIN
Acting United States Attorney

JULIE A. BECK
Chief, Drug Task Force Unit

S/ Thomas Franzinger
THOMAS FRANZINGER
Assistant United States Attorney

Dated: April 28, 2021

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

 
 

Case 2:21-cr-20287-DPH-APP ECF No. 1, PagelD.4 Filed 04/28/21 Page 4 of 4

- —— Case:2:21-cr-20287
United States District Court imi . .
Eastern District of Michigan Criminal Case Co My Patt Anthony F rege

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it ac Filed: 04-28-2021 At 04:32 PM

_. += USAV SEALED MATTER (LG)
-| Companion Case Number:

 

 

 

   
 

 

‘ComipanioniGase information

 

 

This may be a companion case based on LCrR 57.10(b)(4)":

 

 

 

 

 

ClYes MINo AUSA’s Initials: [ be
o™
Case Title: USA v. Leksi Vulaj
County where offense occurred: Wayne
Offense Type: Felony

Indictment -- no prior complaint

 

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

April 28, 2021 ds Loon

Date Thomas Franzingey
Assistant United States-Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226
Thomas.franzinger2@usdoj.gov
(313) 226-9774
Bar #: DC 1005000

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.

 
